DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
This communication is a non-final action in response to supplemental amendment field 11/29/2021. Both amendments filed 07/19/2021 and 11/29/2021 have been entered.

Status of Claims
Claims 9, 19, and 20 have been amended.
Claim 21 has been added.
Claims 9-21 are currently pending and have been examined.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level Page 2, lines 12-13 of the spec appears to contain URL. 

Response to Applicant's Remarks
35 U.S.C. § 101
Applicant’s remarks, see Page(s) 9-19, filed 29 November 2021, with respect to the 35 U.S.C. § 101 rejections have been fully considered, but are not persuasive.
First, Applicant submits that the claims of the current application are not directed to an abstract idea because, the amended claim features do not outline a certain method of organizing human activity, such as, fundamental economic principles or practices, including marketing or sales activities, because the features cannot be performed solely in the human mind but instead require a computer-readable memory and a processor to dynamically update data (Applicant’s Remarks: Page(s) 9-13).
Examiner respectfully disagrees, as the claims recite(s) a system and series of steps for searching and issuing airline tickets, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing or sales activities. These concepts are grouped as certain methods of organizing human activity. The claims, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
Furthermore, the claim limitations are not indicative of integration into a practical application, such as an improvement to the functioning of a computer or other technical field, as considered below in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. 

Additionally, Applicant further submits that the claims include additional elements that integrate the exception into a practical application because they implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as well as effecting a transformation or reduction of a particular article to a different state or thing (Applicant’s Remarks: Page(s) 13-19).
Examiner respectfully disagrees, as the claim limitations do not describe applying the judicial exception with a particular machine, nor a transformation or reduction of a particular article to a different state. Instead the claims describe searching and issuing airline tickets using an airline ticket system, comprising a computer-readable memory and a processor (i.e. a generic computing machine), to manipulate and transform data. Data is not considered to be a "particular article" (See MPEP 2106.05(b) and MPEP 2106.05(c)).

Lastly, Applicant further submits that the claim elements integrate the execution into a practical application because they provide an improvement in the functioning of a computer, or an improvement to other technology or technical field, and it applies or uses the judicial exception in meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Applicant’s Remarks: Page(s) 13-19).
Examiner respectfully disagrees, as the claim limitations are not indicative of integration into a practical application, such as an improvement to the functioning of a computer or other technical field, as considered below in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. In particular, an improvement in the judicial exception itself is not an improvement in technology. Applicant’s improvement in this case, at most, improves flight ticket sales, which is an improvement in the abstract idea, not an improvement to the functioning of a computer, or to any other technology or technological field.
However, the embodiment outlined in ¶73 of the published specification designed to “can suppress the repetitive search by the user”, appears to be a possible improvement in the functioning of a computer, or an improvement to other technology or technical field. The embodiment describes that a repetitive search processing may be allowed for a predetermined number of times for a predetermined period of time, after which resetting may be performed so as to be capable of making a new search again. This embodiment appears to lend itself to patent eligibility, however, further analysis and consideration of any additional claim limitations would be required because while claim language provides similar language regarding suppressing repetitive searches, it is done in different manner as described by the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 9, 19, and 20 recite the limitation of “wherein the processor records, in a cookie, the inquiry electronically received from the one of the information processing terminals, and graphically presents, on the display, the candidate airports having the same contents as those of the candidate airports which have been extracted first if the same inquiry recorded in the cookie is electrically received again from the one of the information processing terminals for a predetermined number of times for a predetermined period of time, as long as the stock quantities remain” (emphasis added) . Examiner interprets the limitation as, as long as the stock is left, presenting search results from a first search, if the same search conditions are received for a predetermined number of times for a predetermined period of time. However, the specification describes “Instead of using the first search results every time when the same conditions are specified, a repetitive search processing may be allowed up to the particular number of times by restricting the number of times of searches” (Published Specification: ¶73, emphasis added). Therefore, the specification describes an opposite function of the claim language. In other words, claim describes using same search result for a predetermined number of times (i.e., search 2 to threshold N) while spec describes using the same search result (i.e., recurring searches not allowed) from a predetermined number of times and so on (i.e., search N to infinity); these two disclosures are complete opposite of one another. Therefore, the claims contain subject matter which was not described in the specification. Claims that are dependent upon the claim(s) listed above are therefore rejected. Appropriate correction and/or explanation is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 9-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 9, 19, and 20 recite(s) a system and series of steps for searching and issuing airline tickets, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing or sales activities. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘receiving… an inquiry containing at least one condition and a purpose of a trip’; ‘acquiring…, flight information about outbound candidate flights and inbound candidate flights satisfying the at least one condition, based on the stock quantities’; ‘extracting a predetermined number of candidate airports common to arrival airports of the outbound candidate flights and inbound departure airports of the inbound candidate flights’, ‘assigning a weight to each of a plurality of round-trip candidate flights composed of combinations of the outbound candidate flights and the inbound candidate flights’; ‘determining, based on a predetermined criterion including the weight assigned to each of the plurality of round-trip candidate flights, a selected round-trip flight from the round-trip candidate flights’; ‘providing the flight information on the selected round-trip flight’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘information processing terminals’, ‘a computer-readable memory’, ‘a processor’. The additional element is recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic 

Claim(s) 10-18 and 21 further recite(s) the system and series of steps for searching and issuing airline tickets, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing or sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.

Additionally, the claim(s) recite(s) the additional elements of receiving and transmitting data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution 
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 9-21 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

	
Novelty/Non-obviousness
The subject matter of claims 9-21 overcome the following prior art of record and are allowable, but for the outstanding 101 rejections:
The closest prior art of record, Kendall (U.S. Pre-Grant Pub. No. 20020091535) and Nagashima (U.S. Pre-Grant Pub. No. 20120131050), taken individual or in combination, fail to teach or suggest the limitations of the claims of the instant application.
Kendall and Nagashima disclose methods and systems for travel reservation management. Although the references teach reserving airline tickets, the references are silent on assigning weights and ranking fights.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        

/GEORGE CHEN/Primary Examiner, Art Unit 3628